Citation Nr: 1439085	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additionally, the Board notes that the Veteran submitted a VA Form 21-22 changing his representative from Florida Department of Veterans Affairs to Disabled American Veterans in July 2014.  However, this was received more than 90 days after this issue was certified for appeal.  Moreover, there has been no motion to change the representative for this appeal, or allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2013) (requiring the appellant to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received more than 90 days after certification to the Board).  Accordingly, Florida Department of Veterans Affairs remains the representative for the purposes of this decision.

The issue of entitlement to service connection for neuropathy of the bilateral lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability, which he asserts was caused by an injury he incurred in 1955 during active duty service.  The Board finds that additional development is necessary prior to adjudication of his claim.

The Veteran has asserted, during VA treatment in the early 2000s and during the course of this appeal, that he was helping to unload laundry bags from a truck in 1955 when one bag hit him and knocked him to the ground.  He has reported that  he was prescribed bed rest for several days after that injury, and that he has experienced low back pain ever since.  During private medical treatment in 1993, however, the Veteran reported injuring his back in a motor vehicle accident in 1972.  The Veteran has been diagnosed with degenerative changes of the lumbar spine, and underwent a laminectomy and discectomy in March 1994.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard         has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran indicated in 2008 that he had been treated for low back complaints at one or more Kaiser Permanente facilities in California prior to 1993.  A request for such records should be made following receipt of properly completed release form(s).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care facilities, to include Kaiser Permanente, that treated him for a low back condition from 1957 to 1993.  After securing any necessary releases, request any records identified, which are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records from June 2012 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination.  The Veteran's claims file must be reviewed by the examiner.  Any medically indicated tests should be accomplished and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any low back disability identified.  As to each low back disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disorder is causally related to service, to include the Veteran's report of injury after being struck by a laundry bag which knocked him to the ground, resulting in being prescribed bed rest for several days.  The examiner should also address the significance of the reported post-service motor vehicle accident in which he also broke his right femur.  The examiner should explain the reasons for any opinion reached. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



